Beltran, Beltran, Smith, Oppel and MacKenzie, LLP A Limited Liability Partnership Attorneys at Law 8350 Wilshire Boulevard, Suite 200 Beverly Hills, California 90211-2348 Joseph D. MacKenzie Telephone: (310) 272-7747 Facsimile: (323) 933-3999 email: jdmacklaw@earthlink.net July 11, 2011  Re: CG Automotive Group, Inc. I hereby consent to the filing of this opinion as an exhibit to the above-referenced Registration Statement and to the use of my name wherever it appears in said Registration Statement, including the Prospectus constituting a part thereof, as originally filed or as subsequently amended or supplemented. In giving such consent, I am not asserting, nor do I claim or allege, that I am an "expert" within the meaning of such term as used in the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission issued thereunder, with respect to any part of the Registration Statement, including this opinion as an exhibit or otherwise Very truly yours, BELTRAN, BELTRAN, SMITH, OPPEL & MACKENZIE, LLP /s/ Joseph D. MacKenzie By: JOSEPH D. MACKENZIE JDM/js
